       Case 2:19-cr-00223-TLN Document 45 Filed 11/19/20 Page 1 of 1
                                                                          FILED
                       UNITED STATES DISTRICT COURT               November 19, 2020
                      EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:19-CR-00223-01-TLN

                Plaintiff,

      v.                                     AMENDED ORDER FOR RELEASE
                                                OF PERSON IN CUSTODY
DANIEL CONNELLY,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release DANIEL CONNELLY, Case No.

2:19-CR-00223-01-TLN Charge 18 U.S.C. § 1040(a)(2), from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other): Sentenced to Time Served, and shall be
                         X   released at 9:00 AM on Friday, November 20, 2020, to

                             the custody of the United States Probation Officer.

      Issued at Sacramento, California on November 19, 2020.




                                   By:

                                         District Judge Troy L. Nunley
